Title: John Quincy Adams to Thomas Boylston Adams, 9 May 1797
From: Adams, John Quincy
To: Adams, Thomas Boylston


        
          My dear Brother.
          The Hague 9 May 1797.
        
        Messrs: Moliere, will this day extend your credit with their correspondent at Paris, to the amount of 4000 livres more. This I presume will amply suffice for your occasions.
        I requested you by my last letter, to be here not later than the 25th: of this month. There is to be a Ball on that day at the Hotel de Suéde. The Count desires me to tell you, that you will be very much wanted as a danser; that he cannot excuse you, and what is more, that if you do not come to attend it, Mlle N— will never forgive you.
        General Pinckney and his family are gone to Rotterdam. The Fair is not remarkably brilliant. I do not hear as yet of any fête for the peace. I have this day your letter of 15. Floréal.
        Mr: König went from this, three or four days after you. If you see him, remember me kindly to him, and to all my other friends at Paris.
        Your affectionate brother.
       